Honorable Dale Summa Sherman County Attorney Sherman County Courthouse Stratford, Texas
Re: Whether an automobile must be inspected before it can be registered.
Dear Mr. Summa:
You have asked whether an inspection certificate is required to be obtained before one may acquire a motor vehicle registration in Texas.
Article 6687-1, section 30, V.T.C.S., which was amended by the last session of the legislature provides:
  (a) Before any motor vehicle which was last registered and titled, or registered in some other state or country may be registered and titled in Texas, the applicant shall furnish to the designated agent a certificate as required under Section 142A, Uniform Act Regulating Traffic on Highways, as added (Article 6701 d, Vernon's Texas Civil Statutes). No designated agent shall accept any application for registration and a certificate of title until the provisions of this Section have been complied with.
Acts 1979, 66th Leg., ch. 312, at 716. The above provision is clear that before an out-of-state motor vehicle may be registered and titled the applicant must secure the certificate required by section 142A, article 6701d, V.T.C.S., amended at the same time as was section 30 above.
Sec. 142A. (a) Before a vehicle may be registered and titled under Subsection (a), Section 30, Certificate of Title Act, as amended (Article 6687-1, Vernon's Texas Civil Statutes), the owner must have the vehicle inspected as required under Section 140 of this Act and must have the state-appointed inspection station record the permanent identification number of the vehicle on the certificate of inspection.
The above section requires that out-of-state vehicles be inspected pursuant to section 140, article 6701d before a registration and title may be issued; however, section 140(c), article 6701d provides in pertinent part that:
  . . . at no time shall a certificate of inspection or a receipt for a certificate of inspection be required or demanded as a condition precedent to securing a license plate for any motor vehicle. . . .
Section 140(c) conflicts with sections 30 and 142A which require inspection certificates for those vehicles last registered out of state before the issuance of title and registration (license plates). The more specific and more recently enacted statute prevails as an exception to section 140(c). State ex rel. Watkins v. Morgan, 555 S.W.2d 217 (Tex.Civ.App.-Waco 1977, writ ref'd n.r.e.). Texas State Board of Pharmacy v. Kittman, 550 S.W.2d 104
(Tex.Civ.App.-Tyler 1977, no writ); Attorney General Opinion H-834 (1976).
However, you also ask whether an inspection certificate from another state is sufficient to obtain a Texas registration and title. Section 140(d), article 6701d provides:
  (d) The Department may, in its discretion, permit inspection as herein provided to be made by State inspectors under such terms and conditions as the Department may prescribe. Provided, however, the Department may authorize the acceptance in this State of a certificate of inspection and approval issued in another state having a similar inspection law and may extend the time within which a certificate shall be obtained by the resident owner of a vehicle which was not in this State during the time an inspection was required.
Therefore, we believe that the Department of Public Safety may recognize a current certificate of inspection from another state which has a similar inspection law for the purpose of registering and titling the vehicle in this state. However, section 142A does require that the permanent identification number of the vehicle be recorded on the certificate before the vehicle may be registered and titled in Texas.
 SUMMARY
A certificate of inspection is required before an out-of-state vehicle may be registered and titled in Texas. An inspection certificate from another state may be recognized for this purpose.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by David B. Brooks Assistant Attorney General